Citation Nr: 0533805	
Decision Date: 12/15/05    Archive Date: 12/30/05

DOCKET NO.  03-09 706	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio


THE ISSUE

Whether and new and material evidence has been submitted to 
reopen the claim of service connection for a low back 
disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel

INTRODUCTION

The veteran had active service from April 10, to December 21, 
1951.  

By rating action in April 1958, the RO denied service 
connection for lumbosacral strain superimposed on congenital 
anomalies.  The veteran was notified of this decision and did 
not appeal.  

This matter comes before the Board on appeal from a January 
2003 decision by the RO which found that new and material 
evidence had not been submitted to reopen the claim of 
service connection for a low back disability.  A personal 
hearing at the RO was held in November 2003.  A video 
conference hearing before the undersigned was held in October 
2005.  


FINDINGS OF FACT

1.  All evidence necessary for adjudication of this claim 
have been obtained by VA.  

2.  Service connection for a low back disability was finally 
denied by an unappealed rating decision by the RO in April 
1958.  

3.  The additional evidence received since April 1958 is 
either cumulative or redundant of evidence already of record, 
does not relate to an unestablished fact necessary to 
substantiate the claim, and does not raise a reasonable 
possibility of substantiating the claim.  


CONCLUSIONS OF LAW

1.  The April 1958 RO decision that denied service connection 
for a low back disability is final.  38 U.S.C.A. § 7105(c) 
(West 2002); 38 C.F.R. § 20.1103 (2005).  

2.  New and material evidence has not been submitted to 
reopen the claim of service connection for a low back 
disability.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5108 (West 2002 & Supp. 2005); C.F.R. §§ 3.104(a), 
3.156(a), 3.159, 20.1105 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) is 
applicable to this appeal.  The Act and implementing 
regulations essentially eliminate the requirement that a 
claimant submit evidence of a well-grounded claim, and 
provides that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  It also includes new notification and assistance 
provisions. 

In Pelegrini v. Principi, 18 Vet. App. 112, (2004), referred 
to as Pelegrini II, the United States Court of Appeals for 
Veterans Claims (hereinafter, "the Court") held, in 
essence, that VA must provide notice "upon receipt" and 
"when" a substantially complete application for benefits is 
received.  The "notice" to the claimant is to include a 
request for any information and medical or lay evidence that 
is necessary to substantiate the claim.  The "notice" also 
requires that VA will inform the claimant which information 
and evidence, if any, that the claimant is to provide to VA 
and which information and evidence, if any, that VA will 
attempt to obtain on behalf of the claimant.  VA will also 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  Pelegrini 
II also mandated that notice precede an initial unfavorable 
AOJ (agency of original jurisdiction) decision on a service-
connection claim.  For the reasons enumerated below, there is 
no indication that there is any prejudice to the veteran by 
the order of the events in this case.  See Bernard v. Brown, 
4 Vet. App. 384 (1993).  Any error in the sequence of events 
is not shown to have any effect on the case, or to cause 
injury to the veteran.  As such, the Board concludes that any 
such error is harmless, and does not prohibit consideration 
of this matter on the merits.  See ATD Corp. v. Lydall, Inc., 
159 F.3d 534, 549 (Fed. Cir. 1998); Miles v. Mississippi 
Queen, 753 F.2d 1349, 1352 (5th Cir. 1985).  

At this point, the Board notes that the veteran testified 
that he was treated by VA and at a couple of private medical 
facilities shortly after service.  In June 2004, the veteran 
was requested to complete consent to release medical 
information forms for the private facilities so that VA could 
attempt to obtain all available medical records from those 
institutions.  However, the veteran did not return the 
authorization forms.  Therefore, VA is unable to attempt to 
obtain any available records from those facilities.  The RO 
obtained medical records from the VA facility in Alabama for 
treatment in 1976 and 1978, and was informed by the 
Indianapolis VAMC that there were no records pertaining to 
the veteran at that facility.  

The Board concludes that information and discussions as 
contained in the January 2003 rating decision, the March 2003 
statement of the case, the March 2005 supplemental statement 
of the case (SSOC), and in letters sent to the veteran in 
September 2002, May 2003, and June 2004 have provided him 
with sufficient information regarding the applicable 
regulations.  The content of the letters complied with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b).  Additionally, these documents notified him of 
his responsibility to submit new and material evidence which 
shows that his current low back disability is, in some 
fashion, related to or aggravated by military service; of 
what evidence was necessary to substantiate the claim for 
service connection; why the current evidence was insufficient 
to award the benefits sought, and suggested that he submit 
any evidence in his possession.  The veteran also testified 
at a hearing at the RO in November 2003 and at a video 
conference hearing before the undersigned in October 2005.  
The veteran has been provided notice of what VA was doing to 
develop the claim, notice of what he could do to help his 
claim, and notice of how the claim was still deficient.  
Further, the veteran has not identified the existence of any 
relevant evidence that has not been obtained or requested.  
Clearly, from submissions by and on behalf of the veteran, he 
is fully conversant with the legal requirements in this case.  
Consequently, the Board concludes that it may proceed, as 
specific notice as to which party could or should obtain 
which evidence has been provided.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

In short, the veteran is well aware of the information and 
evidence necessary to substantiate his claim and is familiar 
with the law and regulations pertaining to the claim.  See 
Desbrow v. Principi, 17 Vet. App. 207 (2004); Valiao v. 
Principi, 17 Vet. App. 229, 232 (2003) (holding that failure 
to comply with VCAA constitutes nonprejudicial error 
"[w]here the facts averred by a claimant cannot conceivably 
result in any disposition of the appeal other than affirmance 
of the Board decision").  Therefore, the Board finds that 
the duty to assist and notify as contemplated by applicable 
provisions, including the VCAA, has been satisfied.  
Accordingly, appellate review may proceed without prejudice 
to the veteran.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).  

Finality

The Board, in the first instance, must rule on the matter of 
reopening a claim.  The Board has a jurisdictional 
responsibility to consider whether it is proper for a claim 
to be reopened, because reopening is jurisdictional.  Jackson 
v. Principi, 265 F.3d 1366 at 1369 (Fed. Cir. 2001) and 
Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  

A decision by the RO shall be final and binding on all field 
offices of the Department of Veterans Affairs as to 
conclusions based on the evidence on file at the time VA 
issues written notification of the decision.  A final and 
binding agency decision shall not be subject to revision on 
the same factual basis except by duly constituted appellate 
authorities or except where there is clear and unmistakable 
error in the decision.  38 U.S.C.A. § 7105 (West 2002); 38 
C.F.R. §§ 3.104, 20.1103 (2005).  

As noted above, service connection for a low back disability 
was denied by the RO in April 1958.  There was no appeal of 
the decision, and it became final.  Because the present 
appeal does not arise from an original claim, but rather from 
an attempt to reopen a claim which was denied previously, the 
Board must bear in mind the important distinctions between 
those two types of claims.  Therefore, the laws and 
regulations governing finality and reopening of previously 
disallowed claims is pertinent in the consideration of the 
current claims on appeal.  

It should be noted that with respect to claims requiring new 
and material evidence, the VCAA states that, "[n]othing in 
this section shall be construed to require the Secretary to 
reopen a claim that has been disallowed except when new and 
material evidence is presented."  38 U.S.C.A. § 5103A(f) 
(West 2002).  Furthermore, the regulation pertaining to the 
definition of new and material has been amended and is 
effective only for claims filed on or after August 29, 2001.  
(See 38 C.F.R. § 3,156(a)).  Here, the veteran's request to 
reopen the claim for a low back disability was received in 
August 2002.  Thus, the current appeal will be decided under 
the revised version of § 3.156(a) as is outlined in the 
decision below.  

Under pertinent law and VA regulations, as interpreted by the 
Court, the Board may reopen and review a claim which has been 
previously denied if new and material evidence is submitted 
by or on behalf of the appellant.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156(a) (2005).  

New and material evidence is defined by regulations as 
evidence not previously submitted to agency decision makers 
which, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim, is neither cumulative nor redundant, 
and raises a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a) (2005).  

The evidence of record at the time of the April 1958 RO 
decision included the veteran's service medical records, 
including his induction and separation examinations, and a 
March 1958 VA examination report.  

The veteran's February 1951 service induction examination 
noted a history of a recent back injury and indicated that he 
was under medical examination at that time.  All symptoms 
were subjective and he had full range of motion with 
complaints of pain on extension.  The veteran entered service 
on April 10, 1951 and was evaluated on April 19, for 
complaints of low back pain after carrying his back pack.  He 
reported that he originally injured his back in 1946 lifting 
heavy equipment, had two subsequent attacks in 1950, and 
another attack in February 1951.  X-ray studies showed 
partial sacralization of L5 on the left with some concurrent 
narrowing of the interspace, which the radiologist indicated 
was common with this condition.  The remainder of the 
lumbosacral spine appeared normal.  The veteran was placed on 
light duty and following additional evaluations was medically 
discharged from service in December 1951.  A Medical 
Evaluation Board determination was chronic low back strain 
secondary to congenital defect of pars interarticularis at L-
5, right , manifested by pain, limitation of motion, and 
muscle spasm of a chronic nature at the lumbosacral joint.  

An original claim of service connection for a low back 
disability was received in February 1958.  At that time, the 
veteran indicated that he had not filed a claim or received 
treatment by VA for any medical problems.  

The March 1958 VA examination report noted that the veteran 
worked at a foundry company but had quit in November 1957 
because of chronic back pain.  Clinical findings included 
limitation of motion and muscle spasm with no appreciable 
tenderness or abnormalities in the sciatic notch.  X-ray 
studies revealed a transitional vertebrae at the lumbosacral 
level with the right transverse process remaining free with 
the left side fused with the sacrum.  There were anomalies of 
the articular facets between the transitional vertebrae and 
the last lumbar segment.  No other abnormalities were noted.  
The diagnoses included lumbosacral strain superimposed upon 
congenital anomalies.  

The evidence added to the record since the April 1958 rating 
decision included numerous VA and private treatment records 
from 1966 to 2005, transcripts of a November 2003 RO hearing 
and an October 2005 video conference hearing, medical 
evaluation reports for a Social Security determination, and 
copies of reports for a Workmen's Compensation claim in 1966.  

The additional medical records included three VA examinations 
conducted in conjunction with a claim for nonservice-
connected pension.  The clinical findings on all of the 
medical reports were essentially the same and showed 
limitation of motion, muscle spasm, and radiating pain.  A VA 
X-ray in November 1966 showed a normal lumbosacral spine.  A 
letter from the medical record librarian in August 1966 
indicated that the veteran was hospitalized for five months 
in May 1966, after he was hit in the back with a tow motor at 
work.  X-ray studies at that time revealed lumbar scoliosis; 
the remainder of the lumbosacral spine was normal.  A 
Certificate of Attending Physician received in April 1967, 
indicated that the veteran was hospitalized and put in 
traction for herniated disc of the lumbar spine in 1966.  The 
letter did not include any actual treatment records or 
diagnostic studies.  The private medical report for a 
disability determination by Social Security, dated in 
December 1966 and received in November 1967, included a 
diagnosis of lumbosacral disc disease.  

On a VA November 1967 examination, the veteran reported that 
he initially injured his back in an industrial accident in 
1951 and was unable to work for three weeks.  He re-injured 
his back in 1960 and was out of work for six months.  He said 
that he had no further back problems until he was struck by a 
tow motor at work in January 1966, and that he had been 
unable to work since then.  An X-ray study in October 1967 
showed the vertebrae and disc spaces, alignment, and 
paraspinous soft tissue were normal.  The diagnosis was 
suspected herniated intervertebral disc at L5-S1, left.  More 
recent VA outpatient records from 2002 to 2004, showed 
treatment on numerous occasions for various maladies, 
including back pain.  The records contained no opinion 
regarding the etiology or date of onset of the veteran's 
symptoms, nor did they suggest that the pre-existing low back 
disability was aggravated by service.  

The additional private and VA medical records, while "new" 
to the extent that they were not previously reviewed, do not 
offer any probative information relating the veteran's 
current low back disability to service, nor do they show that 
his pre-existing back disability was aggravated by service.  
As a whole, the additional medical records are essentially 
cumulative and redundant of information previously considered 
and show only continued treatment for various maladies 
including chronic back problems, primarily following acute 
exacerbations.  

The veteran's testimony at the two personal hearings was 
essentially the same.  He reported that he had injured his 
back in February 1951 shortly before he was drafted, and that 
he had chronic back problems when he was accepted for 
service.  He said that he was put on light duty restriction 
and was evaluated numerous times before being discharged 
because of his back disability.  The veteran testified that 
he was told by numerous physicians in service and subsequent 
thereto, that his back disability was aggravated by service, 
but said that he did not have any actual written statements 
to that effect.  

As to the veteran's testimony, as a layperson, he is not 
competent to offer a medical opinion, nor does such testimony 
provide a sufficient basis for reopening a previously 
disallowed claim.  See Espiritu v. Derwinski, 2 Vet. App. 
492, 494-95 (1992); Moray v. Brown, 5 Vet. App. 211, 214 
(1995) (holding that where resolution of an issue turns on a 
medical matter, lay evidence, even if considered "new," may 
not serve as a predicate to reopen a previously denied 
claim).  As to his assertion that several service physicians 
had told him that his back disability was aggravated by 
service, the Board notes that his service medical records do 
not reflect a single favorable opinion.  On the contrary, the 
service medical records clearly indicate that his low back 
disability pre-existed military service and was not 
aggravated by service.  

The Workmen's Compensation records and Social Security 
evaluations showed that the veteran claimed to have sustained 
a back injury at work in 1966, and that he had been unable to 
work since the injury.  The reports offered no new 
information or probative evidence relating the veteran's 
current low back disability to military service.  In fact, 
the records suggested that his back problems were not 
significantly disabling until an industrial accident in 1966.  

In summary, the Board finds that the additional evidence is 
not new and material since it does not include competent 
medical findings linking any current low back disability to 
service or show that the veteran's pre-existing low back 
disability was aggravated by service.  The veteran's 
testimony and the medical reports do not offer any new 
probative information and are merely cumulative of evidence 
already of record.  Accordingly, a basis to reopen the claim 
of service connection for a low back disability has not been 
presented.  




ORDER

As new and material evidence has not been submitted to reopen 
the claim of service connection for a low back disability, 
the appeal is denied.  




		
	Michael J. Skaltsounis
	Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


